          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


THE NATURAL PERSON         )
MOORISH AMERICAN NATIONAL  )
ANTONE “QAWI” BATES-BEY    )
(EX REL. ANTONE DWON       )
BATES),                    )
                           )
              Plaintiff,   )
                           )
-vs-                       )                    Case No. CIV-19-985-F
                           )
THE STATE OF OKLAHOMA, THE )
OKLAHOMA REGISTRAR OF      )
VITAL STATISTICS, and THE  )
STATE CAPITOL OF OKLAHOMA, )
                           )
              Defendants.  )
                           )

                                     ORDER

      Plaintiff, Antone “Qawi” Bates-Bey, appearing pro se and claiming to be a
Moorish American National, has filed a “Tort Action Claim for Denationalization,”
construed as a complaint, wherein he seeks damages allegedly caused by the State
of Oklahoma labeling him as a “Black Negro” in a birth certificate. Plaintiff names
as defendants, the State of Oklahoma, the Oklahoma Registrar of Vital Statistics and
the State Capitol of Oklahoma. In his complaint, plaintiff specifically demands
$175,000 in compensation for “Denationalization,” “Emotional Pain &
Psychological Trauma,” and “Defamation of Character.” Doc. no. 1, p. 10.
      The Eleventh Amendment to the United States Constitution provides:
            The Judicial power of the United States shall not be
            construed to extend to any suit in law or equity,
              commenced or prosecuted against one of the United States
              by Citizens of another State, or by Citizens or Subjects of
              any Foreign State.

U.S. Const. amend. XI. Although the clear language does not so provide, the
Eleventh Amendment has been interpreted to bar a suit by a citizen against the
citizen’s own state in federal court. Hans v. State of Louisiana, 134 U.S. 1, 10
(1890). Eleventh Amendment immunity also extends to actions against agencies,
departments and instrumentalities of state government. Pennhurst State School &
Hosp. v. Halderman, 465 U.S. 89, 100 (1984). It applies regardless of the nature of
the relief sought. Id. Further, the Eleventh Amendment bars a suit asserting a
damage claim against state officers in their official capacities. Colby v. Herrick, 849
F.3d 1273, 1278 (10th Cir. 2017). While a state may waive Eleventh Amendment
immunity, such waiver must be an express and unequivocal. V-1 Oil Co. v. Utah
State Dept. of Public Safety, 131 F.3d 1415, 1421 (10th Cir. 1997). Congress may
also abrogate Eleventh Amendment immunity if it makes its intention to abrogate
unmistakably clear in the language of the statute and acts pursuant to a valid exercise
of its power under section 5 of the Fourteenth Amendment. Nevada Dept. of Human
Resources v. Hibbs, 538 U.S. 721, 726 (2003). A federal court may raise the
Eleventh Amendment immunity sua sponte. U.S. ex. rel. Burlbaw v. Orenduff, 548
F.3d 931, 942 (10th Cir. 2008); Nelson v. Geringer, 295 F.3d 1082, 1098 n. 16 (10th
Cir. 2002).
      Here, the State of Oklahoma has not expressly and unequivocally waived
Eleventh Amendment immunity for plaintiff’s claims.           And Congress has not
abrogated the State of Oklahoma’s Eleventh Amendment immunity.                Because
Eleventh Amendment immunity applies to plaintiff’s complaint and action, the court
concludes that plaintiff’s complaint and action against defendants, the State of




                                          2
Oklahoma, the Oklahoma Registrar of Vital Statistics and the State Capitol of
Oklahoma, must be dismissed without prejudice. Colby, 849 F.3d at 1278.1
       Accordingly, the complaint and action filed by plaintiff, Antone “Qawi”
Bates-Bey, is DISMISSED WITHOUT PREJUDICE.                              Judgment shall issue
forthwith.
       IT IS SO ORDERED this 30th day of October, 2019.




19-0985p001.docx




1
 On January 29, 2019, the court dismissed without prejudice a pro se class action complaint filed
by Mr. Bates-Bey against defendants, the State of Oklahoma, i.e. State Capitol, Oklahoma
Registrar of Vital Statistics, and Oklahoma Legislature, seeking damages for the issuance of birth
certificates identifying the Moorish American Nationals as “Negro, BLACK, African-American
and/or Colored Folks in code and/or in name.” See, CIV-19-74-F, order and judgment (doc. nos.
8 and 9).

                                                3
